NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-2890
                                     _____________

                                  BRYAN M. SANTINI,

                                           Appellant

                                             v.

                      COLONEL JOSEPH R. FUENTES;
                         TROOPER J. L. FURHMANN;
                          TROOPER R. H. SICKLES;
                          STATE OF NEW JERSEY;
                      JOHN DOE 1-10 (a fictitious name);
               JOHN ROE SUPERVISING OFFICER (a fictitious name)
                      ABC CORP. 1-10 (a fictitious name)

                                     _____________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                    (No. 3-11-cv-00639)
                      District Judge: Honorable Brian R. Martinotti

                                Submitted: June 11, 2018

         Before: CHAGARES, GREENBERG, and FUENTES, Circuit Judges.

                                   (Filed July 12, 2018)
                                      ____________
                                        OPINION*
                                      ____________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       Plaintiff Bryan Santini appeals the District Court grant of summary judgment in

favor of the defendant. He argues that the District Court erred by: (1) granting qualified

immunity on his claims for excessive force and (2) applying the doctrine established in

Heck v. Humphrey, 512 U.S. 477 (1994). For the reasons that follow, we will affirm.

                                             I.

       As this opinion is non-precedential and we write for the parties, our factual

recitation is abbreviated. On February 3, 2009, a fight broke out between two individuals

at a dairy farm in Harmony Township, New Jersey. Santini, who worked at the farm

milking cows, witnessed the fight along with about ten other individuals. One of those

witnesses called the police to report the altercation. Officers from Greenwich Township,

Lopatcong Township, and the New Jersey State Police — about twenty in total —

responded. While Santini was conversing with one officer, Trooper J.L. Fuhrmann from

the State Police called him over. Santini, whose hands were in his pockets, began

describing the incident to Fuhrmann. Fuhrmann yelled at Santini to remove his hands

from his pockets, who complied and explained that his hands were cold from milking all

day. Fuhrmann ordered him to keep his hands visible. Santini continued to describe the

fight he had witnessed, but then he put his hands back into his pockets. Fuhrmann again

told Santini to keep his hands visible. Santini maintains that he complied and apologized,

noting that he had only his phone and wallet in his pockets. He then continued to speak,

but pulled his hands into his sweatshirt sleeves. Fuhrmann then yelled at him to keep his



                                             2
hands visible. In response, Santini said that he was going to return to work and turned

away.

        Fuhrmann then said “[c]ome here” and grabbed Santini’s wrist.1 Plaintiff’s Brief

5. The men fell to the ground, and Santini struggled to stand up. As Santini tried to

return to his feet, an officer jumped on top of him and told him to put his hands behind

his back and that he was under arrest. At this point, other officers were on top of Santini,

punching him and striking him with nightsticks. Officers instructed him to stop resisting,

and then officers deployed two bottles of pepper spray against Santini, which he claims

lasted for thirty seconds to a minute. Once Santini was in handcuffs, the officers stopped

their use of force against him.

        Santini later filed this action, alleging that the officers violated his rights under the

United States Constitution, the New Jersey Constitution, and New Jersey state law.

Relevant to this appeal are his claims for excessive force. The District Court granted

summary judgment in favor of the officers and the State of New Jersey, concluding inter

alia that the officers were entitled to qualified immunity. Thereafter, Santini moved for

reconsideration on his excessive force claims. The District Court denied that motion, and

Santini appealed to this Court.


1
  In this appeal, Santini argues that “Trooper Fuhrmann grabbed Santini’s wrist . . . and
then jumped on Santini’s back without provocation of any sort.” Santini Br. 21. The
record does not support this assertion. Santini cites the affidavit of a witness, who stated
that after Fuhrmann grabbed Santini, Santini “tr[ied] to release the Trooper’s grip on his
shoulder without being pushy about it.” J.A. 90. Santini himself testified that when
Fuhrmann “pulled my arm back . . . I pulled it forward.” J.A. 50. Thus, even construing
the facts in a light most favorable to Santini, we cannot conclude that an officer tackled
him without provocation.
                                                3
         In a precedential opinion, this Court concluded that summary judgment on the

excessive force claims was inappropriate because:

         [W]hile the District Court stated the appropriate test to determine qualified
         immunity, it failed to properly construe all facts and inferences in Santini’s
         favor. . . . [W]hen all facts and inferences are taken in Santini’s favor, a
         reasonable factfinder could find that Santini’s constitutional rights were
         violated. Therefore, the District Court’s grant of summary judgment on that
         issue was inappropriate.

Santini v. Fuentes, 795 F.3d 410, 418–19 (3d Cir. 2015). As a result, we vacated the

order of summary judgment and remanded for further proceedings. Id. at 419. On

remand, the District Court again granted summary judgment on grounds of qualified

immunity, because it found that the Constitutional right at issue was not clearly

established at the time of the putative violation, and — alternatively — because the claim

was barred by Heck. J.A. 12, 15.2 Santini timely appealed.

                                              II.

         The District Court had jurisdiction over this case pursuant to 28 U.S.C. § 1331, 28

U.S.C. §1343(a)(3), and 29 U.S.C. § 1367. We exercise jurisdiction pursuant to 28

U.S.C. § 1291. We exercise plenary review of the District Court’s order granting

summary judgment. SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 357 (3d Cir.

2011).




2
  The District Court declined to exercise supplemental jurisdiction over the remaining
state law claims. J.A. 16–17.
                                               4
                                             III.

       We turn first to the question of qualified immunity. As we noted in this case’s

first appearance before us, “[t]he doctrine of qualified immunity shields government

officials who perform discretionary functions ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Santini, 795 F.3d at 417 (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). We perform a two-step inquiry to

determine a government official’s entitlement to summary judgment on grounds of

qualified immunity: (1) “whether the facts — taken in the light most favorable to the

nonmoving party — show that a government official violated a constitutional right;” and

(2) “whether that right was clearly established at the time of the official’s actions.” Id.

(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)). In our prior Santini opinion, we

concluded that “material factual disputes exist as to whether Santini’s constitutional

rights were violated” and therefore found summary judgment inappropriate on the basis

of the first prong of the Saucier inquiry — whether there was a violation of a

constitutional right. Id. at 420.

       The District Court, correctly interpreting our opinion, considered the second prong

of the analysis, wherein courts “inquire whether — even though an officer violated an

individual’s constitutional right — immunity should still protect that officer from

liability.” Id. at 417 (quoting Curley v. Klem, 499 F.3d 199, 207 (3d Cir. 2007)). As

noted above, at issue is whether the right was clearly established at the time of the

violation. To make this determination, we ask “‘whether it would be clear to a

                                              5
reasonable officer that his conduct was unlawful in the situation he confronted.’” Id.

(quoting Saucier, 533 U.S. at 202). Thus, a right is clearly established “when its

‘contours . . . [are] sufficiently clear that a reasonable official would understand that what

he is doing violates that right.’” Barna v. Bd. of Sch. Dirs. of the Panther Valley Sch.

Dist., 877 F.3d 136, 142 (3d Cir. 2017) (quoting Wilson v. Layne, 526 U.S. 603, 615

(1999)). This inquiry “must be undertaken in light of the specific context of the case, not

as a broad general proposition.” Saucier, 533 U.S. at 201; see also Mullenix v. Luna, 136

S. Ct. 305, 308 (2015) (noting that “the dispositive question is whether the violative

nature of particular conduct is clearly established”). A plaintiff seeking to evade

summary judgment on grounds of qualified immunity therefore “do[es] not require a case

directly on point, but existing precedent must have placed the statutory or constitutional

question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       Here, viewing the facts in the light most favorable to Santini, the District Court

considered:

       whether Plaintiff had a right to be free from the use of force, including the
       use of pepper spray and strikes from nightsticks, as a non-suspect witness
       who walked away from an investigatory discussion, and who admitted he (1)
       unintentionally did not comply with an officer’s request to keep his hands
       visible, and (2) resisted arrest.

J.A. 12. We agree with the District Court that this formulation of the question adequately

contextualizes the alleged conduct as Saucier instructs, with consideration of specifics

rather than “broad general proposition[s].” 533 U.S. at 201. This question captures the

particular conduct alleged and allows us meaningfully to consider whether the right at

issue was clearly established at the time of the alleged violation.
                                              6
       We conclude that the right, if it exists, was not clearly established. First, there are

no cases directly on point that suggest that this conduct is unlawful. Santini cites several

excessive force cases, but none establish a rule for these facts or state a constitutional

right that is obviously applicable to this case. Second, the amount of force used was not

so significant that the objectively reasonable officer would know it to be unlawful. This

is evidenced by the facts that all force stopped as soon as Santini was in handcuffs and

that he suffered no significant or lasting injuries. Finally, the objectively reasonable

officer would not know the use of force on these facts to be unlawful. Even in the light

most favorable to Santini, the facts suggest some level of resistance to Fuhrmann at all

stages of the physical interaction and continued resistance, even as officers instructed him

to stop resisting. Also relevant is the repeated non-compliance with the instruction to

keep hands visible. Even if the right to be free from police use of force in those

circumstances exists, the objectionably reasonable officer might not know that. Because

qualified immunity protects officers from reasonable error, we conclude that the grant of

summary judgment is appropriate.

       Having concluded that summary judgment is appropriate on grounds of qualified

immunity, we need not — and do not — reach the issue of the Heck bar.

                                             IV.

       For the reasons stated above, we will affirm.




                                              7